ORDER

PER CURIAM.
James Nieder appeals his conviction of Trespassing in the First Degree, a class B misdemeanor in violation of Section 569.140 RSMo 1994, and Assault in the Third Degree, a class A misdemeanor in violation of Section 565.070 RSMo 1994. Defendant was sentenced to pay a fine of $500 for the offense of trespassing and sentenced to nine months in jail for the offense of assault.
We have read the briefs and reviewed the legal file and transcript. We find no error of law and no jurisprudential purpose will be served by an extended written opinion. Judgment affirmed in accordance with Rule 30.25(b).